DETAILED ACTION
The present Office Action is responsive to the Amendment received on November 17, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 5, 7-9, and 23-26 are canceled.
Election/Restrictions
Claims 14-22, 27, and 28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2021.
Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 6, 10, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Azimi et al. (US 2011/0312622 A1, published December 2011) in view of Wittwer et al. (US 2015/0118715 A1, published April 30, 2015), Raghunath et al. (US 2010/0279283 A1, published November 4, 2010) and Heller et al. (U.S. 10,443,094, issued October 2019, priority March 2014), made in the Office Action mailed on June 17, 2021 is withdrawn in view of the Amendment received on June 17, 2021.


Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al. (US 2011/0312622 A1, published December 2011) in view of Wittwer et al. (WO 2013/177429 A1, published November 2013), Raghunath et al. (US 2010/0279283 A1, published November 4, 2010) and Heller et al. (U.S. 10,443,094, issued October 2019, priority March 2014).

The artisans do not explicitly disclose all kinds of reactions which could be performed thereon.  Consequently, Azimi et al. do not explicitly disclose a PCR reaction which completes each cycle in 40 seconds or no more than 10 seconds (claim 13), wherein the PCR reaction comprises at least 3% (w/v) molecular crowding agent, or at least 5%, or at least 7.5% (claims 2-4, 6, and 12).
Although the microfluidic device of Azimi et al. comprises channels which are fluidly connecting reaction zones, the artisans do not explicitly disclose that molecular crowding agents are introduced through one of such channels.
Wittwer et al. teach a method of performing rapid PCR, named, “extreme PCR”, wherein each cycle of the PCR reaction is completed in less than 20 seconds (“a method for amplifying a target nucleic acid sequence in a biological sample during amplification … wherein each cycle is completed in less than 20 seconds per cycle”, page 10, bottom paragraph to page 11, 1st paragraph), wherein the amplification cycle comprises denaturation and elongation (page 21, lines 30-31).
With regard to claim 10, Wittwer et al. teach that PCR reactions known in the art for having cycling time less than 40 seconds also employs polymerases which are lesser than 0.5M in the amplification mixture (see Table 1).
l (1-16 M of KlenTaq) enable two-step extreme PCR”, page 21, lines 26 and 26; “primer concentrations of 1.5-2.0 M …”, page 22, line 2).
Raghunath et al. teach that the amplification reaction is improved by use of a molecular crowding agent that improves the efficiency, activity and/or stability of a DNA polymerase:
“the present invention relates to a method of nucleic acid synthesis and/or amplification, and/or a method of improving the efficiency, activity and/or stability of at least one nucleic acid-modifying enzyme … in the presence of at least one organic-based hydrophilic macromolecule of neutral surface change …” (section [0020])

Raghunath et al. teach that the organic-based hydrophilic macromolecules of the invention, are Ficoll 70, 400 (see section [0021]), or their mixture (“macromolecule may be Ficoll 70 or Ficoll 400, or a mixture thereof”, section [0021]), wherein the artisans teach a particular range of 2.5-25 mg/ml which translates to 2.5% (w/v) (see section [0021]).
Heller et al. teach the use of molecular crowding reagent, PEG that are employed in an amplification reaction involving polymerases, wherein the amount employed is at least 3% (3.82% of PEG-8000 employed in Table 2), at least 5% and 7.5% (Trehalose, see Figure 6 and 7).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azimi et al with the teachings of Wittwer et al., Raghunath et al., and Heller et al., thereby arriving at the invention as claimed for the following reasons.
Initially, the motivation to perform biochemical reactions, such as PCR in a microfluidic chips comprising reaction wells connected by channels have been well-established in the art for the advantage of automating routine reactions, reducing user error and contamination, as well as reducing reagent costs.
Azimi et al. evidence the use of such a device for performing PCR, and while the artisans did not explicitly list every possible variations such PCR reactions which can be performed therein, said one of ordinary skill in the art would have had a reasonable expectation of success that the device such as the one disclosed by Azimi et al. could perform any prior art known PCR reactions.  
To this end, said one of ordinary skill in the art would have been motivated to perform the rapid PCR reaction as taught by Wittwer et al. for the benefit of reducing the amplification reaction time when performing a PCR reaction, providing a faster turnaround time.
While Wittwer et al. provide a method of performing rapid PCR with a cycle time as little as less than 10 seconds, the artisans do not teach other improvements known in the art which would improve the amplification reaction’s specificity and efficiency.

	Therefore, one of ordinary skill in the art would have been motivated to perform the rapid PCR as taught by Wittwer et al. with improvements as suggested by Raghunath et al. in the miniaturized microfluidic device of Azimi et al. for the benefit of: 1) reducing multiple sample handling steps by automation (resulting in reduced user induced contamination/error); 2) performing faster turnaround time of PCR reactions; and 3) improving the specificity and efficiency of the polymerase in the PCR reaction.
	As to the amount of molecular crowding agent to be employed in the reaction, Raghunath et al. teach a very close value of Ficolls as the molecular crowing agents, which is 2.5%(w/v) (see above), and while this amount is not at least 3% of at least 7.5%, the Office deems this concentration within the optimized conditions contemplated by the one of ordinary skill in the art because Heller et al. teach performing polymerase mediated amplification reaction which employs over 3% and even 10% of molecular crowding agents in the amplification reaction (see above).
	One of ordinary skill in the art would have had a reasonable expectation of success at considering and using them as optimal condition for rapid amplification of 
“said crowding reagent is selected from dextran, or polyethylene glycol (PEG) … Ficoll 400 and trehalose” (column 6, lines 52-55)

“reaction mixture included the DNA condensation reagent PEG-8000, but PEG 4000, Ficoll 400 or trehalose are expected to work equally well for the same purpose” (column 17, lines 47-50)

MPEP 2144.05(II)(A) discloses that, “differences in concentrations or temperature will not support patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical,” citing In re Aller, F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1995).	
And based the combination to employ the requisite amounts of molecular crowding agents, said one of ordinary skill in the art would have been motivated to modify the device of Azimi et al. so as to be able to deliver the requisite reagents through the channels to the reaction zones as necessary, as doing so would have been necessitated by the types of reagents being utilized.
In regarding to combining the relevant portions of the teachings found in the references of record, in KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” 
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	While the present rejection is based on additional rationale, for the purpose of compact prosecution, Applicants’ arguments are addressed to the extent that they are applicable.
	Applicants traverse the rejection.
	Applicants’ argument is based on the apparent viscosity of using at least 3% w/v of molecular crowding agent and delivering such a concentration via a channel of a device.  Applicants contend that in order to utilize at least 3% of the molecular 
	Applicants reference to an example found on paragraph [0177] of the specification, wherein a solution containing 15% w/v Ficoll 70 and 7.5% w/v Ficoll 400 was laterally injected into the injection channels to hydrate reagents, which would have been 75 mg/ml. (page 8, Response).
	This argument is misleading because the %w/v is based on weight of the solute (in grams) per 100 mL of solvent.  Therefore, the amount employed need not be present a 7.5 grams nor the solvent be at 100 mL.  Rather, the amount of the solute and solvent used in a microfluidic devices are in the submicro to subnano liter volume, which in turn would require lesser amount of solute to achieve the requisite % w/v.
	And Applicants’ assumption based on the above unrealistic example, leading to the conclusion of a lack of motivation to introduce the molecular crowder agent into the amplification zone is therefore, simply not persuasive.
	And even if, arguendo, that the viscosity may have been an issue, said one of ordinary skill in the art would have been fully capable of utilizing their creativity to modify the device as needed so as to achieve the desired outcome.
KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
In fact, it would appear that the device employed by Applicants for performing their assay is commercially sold under the name, FilmArray® available before the effective filing date of the claimed invention (“[i]n a typical FilmArray run using pouch 510, first-stage amplification takes place with cycle times of …”, section [0175]).  Such demonstrates that not only one of ordinary skill in the art would have been capable to modifying the device to work for the intended purpose of utilizing molecular crowding agent, but also consider those which are comically sold for the same purpose.
	With regard to Applicants’ position regarding the one of ordinary skill in the art not having a reasonable expectation of success because when using molecular crowders, such as Ficolls that have relatively high specific heat and which are more difficult to thermal cycle, with cycle time less than 40 seconds per cycle” (page 9, Response), this is Applicants’ own opinion without factual basis.  
	Rather, Heller et al. employs PEG as molecular crowder during amplification, and explicitly state that the use of a molecular crowding agent, such as PEG, results 
“reaction mixture included the … reagent PEG-8000, but PEG 4000, Ficoll 400 or trehaose are expected to work equally well for the same purpose” (column 17, lines 47-49)

	Lastly, Applicants contend that PCR in a sample container is an unpredictable and delicate art (page 9, Response) wherein the parameters are dynamic with what is a seemingly small parameter change capable of producing huge implications for the system as a whole.
	This argument is not found persuasive because PCR is also a well-characterized assay with multitude of teachings regarding efficiency, overcoming inhibitors, as well as utilizing molecular crowders.
	In addition, Applicants’ own claims do not support Applicants’ contention.  For example, Applicants’ entire argument surrounds over a single molecular crowding agent, Ficoll, and yet, all claims except claim 4, embraces other forms of molecular crowding agents, such as PEG (as taught by Heller et al.) and the specification does not even teach that other such molecular crowding agents even work at the claimed concentrations.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al. (US 2011/0312622 A1, published December 2011) in view of Wittwer et al. (WO 2013/177429 A1, published November 2013), Raghunath et al. (US 2010/0279283 A1, published November 4, 2010) and Heller et al. (U.S. 10,443,094, issued October 2019, priority March 2014), as applied to claims 1-4, 6, 10, 12, and 13 above, and further in view of Lishko et al. (U.S. Patent No. 5,715,835, issued February 10, 1998).
The teachings of Azimi et al., Wittwer et al., Raghunath et al. and Heller et al., have already been discussed above.
None of the artisans explicitly teach all possible PCR reaction cycling conditions, such as a denaturation temperature of exceeding 100oC.
Lishko et al. teach that PCR can involve a denaturation temperature at 100oC at least one cycle (column 19, lines 17-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azimi et al., Wittwer et al., Raghunath et al., and Heller et al., with the teachings of Lishko et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
One of ordinary skill in the art would, therefore would have had the expectation that any temperature around the temperature employed in the art for performing denaturation of double-stranded nucleic acids in a PCR reaction, including 100oC and any temperature slightly above would have yielded the same predictable outcome of providing the denatured, or separated double-stranded DNA molecules.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 13, 2022
/YJK/